                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

CANAL INDEMNITY COMPANY,
A SOUTH CAROLINA CORPORATION,

        Plaintiff,

V.                                                                       Case No. 4:19-cv-2945

COASTAL TRANSPORT CO., INC., A
TEXAS CORPORATION; CALJET II, LLC,
AN ARIZONA LIMITED LIABILITY
COMPANY; CALJET OF AMERICA, LLC,
AN ARIZONA LIMITED LIABILITY
COMPANY; CHEVRON U.S.A., INC., AN
PENNSYLVANIA CORPORATION;
VALERO MARKETING AND SUPPLY
COMPANY, A DELAWARE
CORPORATION; CIRCLE K TERMINAL,
LLC, A DELAWARE LIMITED LIABILITY
COMPANY; NATIONAL INTERSTATE
INSURANCE COMPANY, AN OHIO
CORPORATION; PHILLIPS66, A
DELAWARE CORPORATION; AND PRO-
PETROLEUM, INC., A TEXAS
CORPORATION,

        Defendants.

                         CERTIFICATE OF INTERESTED PARTIES

        Defendant Chevron U.S.A. Inc., by its undersigned counsel and pursuant to Fed. R. Civ. P.

7.1 and this Court’s August 9, 2019 Order for Conference and Disclosure of Interested Parties,

certifies that Chevron U.S.A. Inc., a Delaware corporation, is wholly owned by Chevron U.S.A.

Holdings Inc., and Chevron Corporation, a publicly traded Delaware corporation, indirectly owns

all the stock in Chevron U.S.A. Inc. through other wholly owned non-publicly traded subsidiaries.

Chevron U.S.A. Inc., Chevron U.S.A. Holdings Inc., and Chevron Corporation have a financial

interest in the outcome of this litigation.
       Respectfully submitted, this the 16th day of September, 2019.

                                                  CHEVRON U.S.A. INC.

                                             By: /s/ Patrice Pujol              ________
                                                 Patrice Pujol (Texas Bar No. 00794488)
                                                 FORMAN WATKINS & KRUTZ LLP
                                                 4900 Woodway Drive, Suite 940
                                                 Houston, Texas 77056-1800
                                                 Phone: (713) 402-2909
                                                 Facsimile: (713) 621-6746
                                                 patrice.pujol@formanwatkins.com

                                                  Edwin S. Gault, Jr. (Texas Bar No.
                                                  24049863)*
                                                  FORMAN WATKINS & KRUTZ LLP
                                                  210 East Capitol Street, Suite 2200
                                                  Jackson, Mississippi 39201-2375
                                                  Phone: (601) 969-7834
                                                  Facsimile: (601) 960-8613
                                                  win.gault@formanwatkins.com

                                                  *Application for admission pending.

                                                  Counsel for Defendant Chevron U.S.A. Inc.


                                CERTIFICATE OF SERVICE

       I do hereby certify that I have electronically served the foregoing motion using the

Court’s ECF system, which sent notification to all known counsel of record.

       THIS, the 16th day of September, 2019.

                                                    /s/ Patrice Pujol___
                                                    PATRICE PUJOL
